Citation Nr: 0633789	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-41 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian,  Associate Counsel


REMAND

The veteran (appellant) served on active duty from November 
1948 to November 1949.  The record indicates that the veteran 
has United States Naval Reserve service from November 1949 to 
November 1955.  


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran claims his current eye disability was caused by a 
left eye injury which happened in an accident aboard the 
U.S.S. Bausell (DD845).  He reported that his hair, face, and 
eyes were burned by a blast from a 5 foot 38 gun.  He has 
also stated that the injury required treatment at "Mount 
Tripler Hospital" in Hawaii.  Two lay statements from former 
comrades have been submitted in support of his claim.  These 
statements separately state that they witnessed the veteran's 
injury in service while aboard the U.S.S. Bausell. 

The folder contains medical records of an entrance 
examination in November 1948.  Visual acuity was reported as 
20/20.  In March 1949, two medical examinations were 
conducted pursuant to transfer at which time no defects were 
noted.  According to the medical examinations, it appears  
that the March transfer was from the U.S.S. Brinkley Bass 
(DD887) to the U.S.S. Bausell (DD-845).  It also appears that 
the veteran was examined pursuant to a September 1949 
transfer from the U.S. Bausell to another ship which also 
found the veteran physically qualified for transfer.  As 
such, the notations indicate that the veteran entered duty 
aboard the U.S.S. Bausell with no visual defects and was 
later transferred therefrom with no indication of complaints 
or injury at departure.

At the veteran's separation examination in November 1949, the 
visual acuity was noted as 20/20.  No further notations 
concerning the eye were made.

The record does not contain any further medical records of 
service as a reservist or otherwise.  The Board notes that 
attempts to retrieve service records such as deck logs, SGO 
records, and other related medical and personnel records have 
not been made.

Service connection for residuals of a left eye injury 
requires medical evidence diagnosing the condition and a 
link, established by medical evidence, between current 
symptoms and an in-service injury; and credible supporting 
evidence that the claimed in-service injury actually 
occurred.  In this case, the claims file contains private 
medical treatment for bilateral macular degeneration from 
February 1997.  The treating physician has reported left eye 
macular scarring.  In his June 2003 letter, he stated that it 
was impossible to exclude the possibility that the remote 
trauma (the claimed in-service injury) "has some baring" on 
the veteran's current ocular problem.  As discussed above, 
available in-service medical records lack any notation of an 
injury or treatment for the left eye.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the issues on appeal as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Attempt to obtain all service medical 
and personnel records available for the 
veteran.  This would include records of 
his period of service in the United States 
Navy from November 1948 to November 1949 
and in the Reserve from November 1949 to 
November 1955, including any active duty 
for training and inactive duty training 
records.  This should also includes 
requests from appropriate secondary 
sources of service medical records 
(including inpatient records, sick and 
morning reports, ship's logs, and Surgeon 
General's Office (SGO) reports).  And this 
should include records of treatment at 
Tripler Army Medical Center in Honolulu, 
Hawaii, for the likely periods of 
treatment from March 1, 1949 to September 
30, 1949, including any treatment from the 
Navy Medical Unit at that medical 
facility.  Any information obtained is to 
be associated with the veteran's claims 
folder.  If additional service medical 
records or service personnel records are 
not obtained, document whether the records 
do not exist or that further efforts to 
obtain the records would be futile. 

4.  For the U.S.S. Bausell (DD845) during 
the period between March 1, 1949 and 
September 30, 1949, attempt to document 
(by obtaining, e.g., ships logs/deck logs 
or similar document) whether there was a 
firing accident and/or treatment of the 
veteran or transport of the veteran to an 
onshore hospital such as Tripler Army 
Medical Center in Honolulu, Hawaii.  

5.  Schedule the veteran for an eye 
examination.  For each diagnosis involving 
the left eye, the examiner should offer an 
opinion with complete rationale as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the diagnosed left eye disability is 
related to the veteran's service, 
including the injury described by the 
veteran.  The examiner should review the 
claims file in conjunction with the 
examination and should indicate in the 
examination report that this has been 
accomplished. 

6.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
the applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board if in 
order. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


